Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on May 25th, 2020. It is noted, however, that applicant has not filed a certified copy of the 10-2020-0062247 application as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Bach (US Patent Application Publication 2018/0010932) discloses an input device (figures 2 and 4 reference control knob assembly 30) provided in a vehicle (When reading the preamble in the context of the entire claim, the recitation “provided in a vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), the input device comprising: 
a body (figure 4 reference printed circuit board PCB 80); 
a light emitter provided on an upper side of the body (Figure 4 reference optical sensor assembly placed directly on upper side of body/PCB 80. Figure 7 depicts optical sensor assembly 102 to comprise a plurality of optical sensors 120, 122 and 124. Figure 9 depicts details of the optical sensors 120 and 122 to comprise an emitter 110 which emits a light beam 112 to detector 114 as described in paragraph [0046].); 
a light receiver provided at the upper side of the body to be spaced from the light emitter and configured to receive light irradiated from the light emitter to operate (Figure 9 reference detector 114 configured to receive light 112 emitted from emitter 110 as described in paragraph [0046]. Figures 4 and 9 depict the detector 114 spaced apart from emitter 110 and directly disposed on upper surface of body/PCB 80.); 
a dial knob supported by the body and rotatable around a rotation axis of the dial knob in a response to a user's manipulation (Figure 4 reference control knob 16 and rotation/circumferential direction C. Paragraph [0030] describes control knob 16 can be rotated about circumferential direction C. Paragraph [0029] describes the control knob assembly 30 includes control knob 16 that can be manipulated by a user.); 
a protruding portion protruding from a bottom portion of the dial knob between the light emitter and the light receiver (figures 4, 6, 8 and 10 reference protruding portion/teeth 104 protruding directly from a bottom portion/perimeter 106 (or indirectly from any other portion lower than the dial knob (which may include the bottom surface of the dial knob 16)) positioned between light emitter 110 and detector 114) to selectively transmit the light irradiated from the light emitter toward the light receiver according to a rotation input of the dial knob (figure 10 and paragraph [0046] describes protrusion 104 to interrupt light 112 (selectively based on rotation) between emitter 110 and detector 114); 
[ ]; and
a controller [ ] (paragraph [0046] describes a controller to be mounted on PCB 80 to receive signals from detector 114).
Bach does not specifically disclose the input device provided in a vehicle or an actuator connected to the dial knob and configured to rotate the dial knob; and a controller connected to the actuator and the light receiver and configured to control the actuator according to whether the light receiver is operated.
Williams et al. (US Patent Application Publication 2020/0378610) discloses wherein an input device comprises an actuator connected to a dial knob and configured to rotate the dial knob (figures 10 and 11 reference motor housing 68 described in paragraph [0074] to accomplish actuation of the knob rotation); and a controller connected to the actuator [ ] and configured to control the actuator [ ] figure 11 reference controller 76 described in paragraph [0075] to control actuation signals for the knob motor 72 to control the knob motor).
Harazawa et al. (US Patent Application Publication 2017/0162347) discloses an input device provided in a vehicle and an actuator connected to a dial knob and configured to rotate the dial knob (figure 2 reference actuator 260 described in paragraph [0052] to be a motor that rotates the dial 120 (figures 1A-1C)); and a controller connected to the actuator [ ] and configured to control the actuator [ ] (figure 2 reference controller 200 described in paragraph [0054] to communicate with actuator 260 to automatically rotate the dial 120 based on a vehicular power state).
However, none of the above cited art or any other discloses or inherently implies the above input device further comprising a controller connected to the actuator and the light receiver and configured to control the actuator according to whether the light receiver is operated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622